Exhibit 10.3

 

 

Second Amendment

to the

Opportunity Bank of Montana

Salary Continuation Agreement

For

Laura Clark

 

This Second Amendment is adopted this 11th day of October, 2018 by Opportunity
Bank of Montana located in Helena, Montana (the “Bank”).

 

The Bank and Laura Clark (the “Executive”) executed the Salary Continuation
Agreement effective as of November 1, 2014, as amended by the First Amendment
adopted August 20, 2015 (the “Agreement”).

 

The undersigned hereby amends the Agreement for the purpose of increasing the
benefits provided therein. Therefore, the following changes shall be made:

 

Section 2.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1. Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Eleven Thousand Dollars ($11,000) in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the month following Separation from Service and continuing until the
Executive’s death.

 

IN WITNESS OF THE ABOVE, the Bank hereby consents to this Second Amendment.

 

Opportunity Bank of Montana

 

 

By: /s/ Peter J. Johnson         Title: President and Chief Executive Officer  
            Acknowledged:               /s/ Laura Clark   Laura Clark  

 

 